Exhibit 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of April 23, 2009, by TANDY BRANDS,
ACCESSORIES, INC., a Delaware corporation (“Tandy”) and CHAMBERS BELT COMPANY, a
Delaware corporation (“Chambers”). Tandy and Chambers are each sometimes
referred to herein separately as a “Party” and together as the “Parties”.

R E C I T A L S:

WHEREAS, Chambers is engaged in the design, development, manufacture, import,
marketing, and sale of belts and leather accessories in the United States,
Canada and Mexico (collectively, the “Business”), including products which are
generally sold under private label names, products bearing the Chambers brand
name, and products bearing trademarks licensed by Chambers from Wrangler Apparel
Inc.; and

WHEREAS, Tandy desires to purchase and acquire from Chambers and Chambers
desires to sell and transfer to Tandy on the terms and conditions set forth
herein certain assets used in the Business (excluding the Retained Assets, as
defined below);

P R O V I S I O N S:

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and agreements
herein contained, the Parties, intending to be legally bound hereby, agree as
follows:

ARTICLE I

DEFINITIONS:

1.1 Certain Terms. The following capitalized terms shall have the meanings given
thereto:

“Acquired Inventory Price” means the aggregate Inventory Cost of the Acquired
Inventory.

“Affiliate” means, with respect Tandy, each Person which, directly or
indirectly, controls or is controlled by or is under common control with Tandy
or any of its Subsidiaries and, without limiting the generality of the
foregoing, includes (a) any Person which beneficially owns or holds 10% or more
of any class of voting securities of Tandy or any of its Subsidiaries or 10% or
more of the equity interest in Tandy or any of its Subsidiaries and (b) any
Person which Tandy or any of its Subsidiaries beneficially owns or holds 10% or
more of any class of voting securities or in which Tandy or any of its
Subsidiaries beneficially owns or holds 10% or more of the equity interest. For
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.



--------------------------------------------------------------------------------

“Chambers de Mexico” means Maquiladora Chambers de Mexico, S.A. De C. V., which
is a Mexican corporation owned by Charles Stewart and others, including a third
party Mexican citizen.

“Chambers Mexico Facility” means the manufacturing facility located in
Pitiqutio, Mexico owned by Chambers de Mexico.

“Chambers Products” means all belts and leather accessories which are of a style
that are (a) sold by Chambers prior to the Closing, (b) approved for sale to
Chambers’ customers prior to Closing but which have not yet been sold to
customers prior to Closing, and (c) sold by Tandy or its Subsidiaries and
Affiliates under the private labels included in the Acquired Assets following
the Closing, and (d) all replacement styles for any of the foregoing.

“Chambers’ Knowledge” means the actual knowledge of Russell Hall, James Riedman
or Dennis Nelson.

“Commerce City Facility” means the manufacturing facility and distribution
center located in Commerce City, California leased by Chambers.

“Default Rate” means the prime rate then published in the Wall Street Journal
plus 7% per annum.

“Earn-Out Minimum Amount” means $2,000,000.

“Earn-Out Payments” means the Earn-Out Initial Payment and the Earn-Out Monthly
Payments.

“Inventory Cost” means Chambers’ landed costs for its inventory as recorded in
its books of account as of the Closing Date, inclusive of net invoice cost,
freight, duty and other direct costs, taxes, and assessments, all on a basis
consistent with Chambers’ past practice.

“Maquiladora Agreement” means the Maquiladora Agreement dated June 28, 2005
between Chambers de Mexico and Chambers.

“Net Sales” means gross sales recognized by Tandy and its Subsidiaries or
Affiliates from the sale of Chambers Products less discounts and rebates with
respect to such sales and actual returns of Chambers Products which are included
therein or allowances therefor determined in accordance with GAAP consistently
applied and recorded (or required to be recorded) in the books and records of
Tandy and its Subsidiaries and Affiliates in accordance with GAAP for the
applicable portion of the Earn-Out Measurement Period.

“Ordinary Course of Business” means the ordinary course of business of a Party
consistent with such Party’s past custom and practice (including with respect to
quantity and frequency, but subject to current facts and circumstances).

 

-2-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, business trust, stock
company, trust, unincorporated association, joint venture, Governmental Entity
or other entity of whatever nature.

“Riders Marks” means the Riders trademark which is owned by Wrangler and which
Chambers has licensed from Wrangler.

“Subsidiary” means, with respect to Tandy, a corporation of which shares of
stock having ordinary voting power (other than stock having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by Tandy, or a limited partnership of which
Tandy or any of its Subsidiaries is a general partner or a business trust in
which Tandy holds a majority interest (comparable to that for a corporation as
described above).

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Internal Revenue
Code Section 59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner, including any interest, penalty, or addition thereto, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the Tax liability of any other Person.

“Wells Fargo” means Wells Fargo Bank, National Association. or its successor in
interest.

“Wrangler” means Wrangler Apparel, Inc. or its successor in interest.

“Wrangler Assets” means the Wrangler Licenses and the Wrangler Products.

“Wrangler Licenses” means the Wrangler Mass License, the Wrangler Western
License and other license rights or obligations which Chambers may have with or
to Wrangler.

“Wrangler Marks” means those trademarks licensed to Chambers under the Wrangler
Mass License and the Wrangler Western License and the Riders Marks.

“Wrangler Mass License” means the License Agreement dated as of January 1, 2007
providing Chambers with a license for the manufacture, sale and distribution of
Wrangler Products to the mass store market.

“Wrangler Products” means any belt or leather accessories on which a Wrangler
Mark is affixed thereon.

 

-3-



--------------------------------------------------------------------------------

“Wrangler Western License” means the License Agreement dated as of January 1,
2008 providing Chambers with a license for the manufacture, sale and
distribution of Wrangler Products to the western market.

1.2 Schedule of Defined Terms. Defined terms used in this Agreement and the
sections they are defined in are as follows:

 

Accepted Inventory Styles

  3.1(c)

Accountants

  3.1(c)(iii)

Acquired Assets

  2.1(a)

Acquired Equipment

  2.1(a)(ii)

Acquired Copyrights

  2.1(a)(iv)(A)

Acquired Equipment

  2.1(a)(ii)

Acquired Intellectual Property

  2.1(a)(iv)

Acquired Inventory

  2.1(a)(iii)

Arbitrator

  3.1(e)

Assigned Orders

  2.1(a)(i)

Assignment of Orders

  3.2(b)(i)(A)

Assumed Liabilities

  2.2(a)

Bill of Sale

  3.2(b)(i)(D)

Business

  Recitals

Chambers

  Preamble

Chambers Closing Documents

  3.2(b)(i)

Chambers Indemnitees

  9.2

Chambers Mexico Acquired Equipment

  2.1(a)(ii)(A)

Chambers Trademark

  2.1(a)(iv)(C)

Closing

  3.2(a)

Closing Date

  3.2(a)

Conveyance Agreements

  3.2(b)(i)(C)

Earn-Out Amount

  3.1(d)(i)

Earn-Out Default

  3.1(d)(v)

Earn-Out Initial Payment

  3.1(b)

Earn-Out Measurement Period

  3.1(d)(i)

Earn-Out Monthly Amount

  3.1(d)(iii)

Earn-Out Monthly Certificate

  3.1(d)(iii)

Earn-Out Monthly Payments

  3.1(d)(iii)

Encumbrances

  2.1(a)

Final Inventory Certificate

  3.1(c)(iv)

Governmental Entity

  4.3

Indemnified Party

  9.4(a)

Indemnifying Party

  9.4(a)

Inventory Count Certificate

  3.1(c)(iii)

Losses

  9.2

Manufacturing and Supply Agreement

  3.2(b)(i)(D)

Preliminary Inventory Certificate

  3.1(c)(iii)

Purchase Price

  3.1(a)

Rejected Inventory Styles Notice

  3.1(c)

 

-4-



--------------------------------------------------------------------------------

Retained Liabilities

  2.2(b)

Tandy

  Preamble

Tandy Closing Documents

  3.2(b)(ii)

Tandy Indemnitees

  9.3

ARTICLE II

ASSETS TO BE PURCHASED AND SOLD

Section 2.1 Acquired Assets.

(a) Acquired Assets. On the Closing Date (as defined herein at Section 3.2(a)),
subject to the terms and conditions of this Agreement, Chambers shall sell,
assign, transfer, convey and deliver, to Tandy, and Tandy shall purchase, pay
for and accept from Chambers all of the right, title and interest of Chambers in
all of the following assets held by Chambers as of the Closing Date (“Acquired
Assets”), free and clear of all liens, claims, charges or encumbrances of any
nature whatsoever (“Encumbrances”):

(i) Assigned Orders and Maquiladora Agreement. (A) All vendor and
manufacturer/factory purchase orders for products, materials, supplies and
services, and all customer orders for the purchase of Chambers Products
(collectively, the “Assigned Orders”); and (B) the Maquiladora Agreement (with
respect to obligations arising on and after the Closing Date). The Assigned
Orders outstanding on the date of this Agreement shall be listed on Disclosure
Schedule 2.1(a)(i), which Schedule shall be updated by Chambers immediately
prior to the Closing.

(ii) Acquired Equipment. (A) All fixed assets located at the Chambers Mexico
Facility (the “Chambers Mexico Acquired Equipment”), (B) all manufacturing
equipment located at the Commerce City Facility, and (C) all tools, jigs, molds,
dies, embossing equipment, “in-store” displays, trade show displays, and
signage, wherever located, all as more specifically identified on Disclosure
Schedule 2.1(a)(ii) (collectively, the “Acquired Equipment”).

(iii) Acquired Inventory. All inventories, including all raw materials and
supplies, manufactured and purchased parts, packaging materials, goods
in-process and finished goods, and spare, replacement and component parts of
finished goods (including all pre-production approved samples by customers,
wherever located at the Closing Date) which relate to, are included in or
constitute part of the Accepted Inventory Styles (collectively, the “Acquired
Inventory.”), including those (A) located at facilities owned, used or leased by
Chambers’ foreign agents; (B) located at facilities owned, used or leased by
Chambers’ manufacturers or suppliers; (C) located at the Chambers Mexico
Facility; (D) located at the Commerce City Facility, and (E) in transit,
excluding, however, in all cases, all Wrangler Products.

(iv) Intangible Acquired Assets. All of the following intellectual property
rights (collectively, the “Acquired Intellectual Property”):

(A) the copyright registrations identified and described in Disclosure Schedule
2.1(a)(iv)(A) (the “Acquired Copyrights”);

 

-5-



--------------------------------------------------------------------------------

(B) the Chambers trademark registration identified and described in Disclosure
Schedule 2.1(a)(iv)(B) (the “Chambers Trademark”);

(C) the Absolutely Fresh trademark registration identified and described in
Disclosure Schedule 2.1(a)(iv)(C);

(D) the trade secrets and confidential business information (including ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
marketing plans and proposals) associated with the Business (other than that
which relates to the Wrangler Assets);

(E) all advertising and promotional materials associated with the Business
(other than that in which the Wrangler Marks appear); and

(F) all copies and tangible embodiments of the foregoing (in whatever form or
medium).

(v) Books and Records. All catalogues, slogans, quotations, sales and
advertising materials (including samples, prototypes, sample books, showroom
displays, product literature, advertising materials, mockups, brochures and
catalogues), sales and purchase correspondence, product design and development
records, lists of present and former customers and suppliers and third party
manufacturers (other than which relate to the Wrangler Assets, including in such
exclusion for avoidance of doubt any such materials in which the Wrangler Marks
appear).

(vi) Goodwill. All goodwill related to the conduct of the Business (other than
the goodwill that relates to the Wrangler Marks) and all rights to continue to
use of the Acquired Assets.

(b) Retained Assets. Notwithstanding anything contained herein to the contrary,
Chambers shall not sell, transfer, convey or deliver, or cause to be sold,
transferred, conveyed or delivered, to Tandy, and Tandy shall not purchase from
Chambers any of the following assets, properties, interests and rights of
Chambers (the “Retained Assets”):

(i) Wrangler Assets. All Wrangler Assets;

(ii) Cash and Cash Equivalents. All cash or cash equivalents, including on-hand
cash or bank deposits;

(iii) Accounts and Notes Receivable. All accounts and notes receivable;

(iv) Leasehold Interests. All interests, options or rights in and to all real
property and or leases of real property used or occupied by Chambers, together
with all buildings, structures, improvements, easements, fixtures, rights of way
and appurtenances located therein or thereon;

 

-6-



--------------------------------------------------------------------------------

(v) Books and Records. All books and records of Chambers related to the Retained
Assets or the Retained Liabilities (as defined herein at Section 2.2(b));

(vi) Other Assets. All other assets, properties, interests and rights of
Chambers which are not specifically set forth in Section 2.1(a), including any
rights or claims which Chambers may have against Phoenix Footwear Group, Inc.;
and

(vii) Rights Under This Agreement. All of Chambers’ rights under this Agreement,
the Conveyance Agreements (as defined in Section 3.2(b)(i)(D)) the Manufacturing
and Supply Agreement (as defined in Section 3.2(b)(ii)(D)) and all other
agreements, documents and instruments execute in connection herewith.

Section 2.2 Chambers’ Liabilities.

(a) Assumed Liabilities. On and as of the Closing Date, subject to the terms and
conditions of this Agreement, Tandy shall assume and agree to pay, perform,
discharge and satisfy as and when due only the liabilities and obligations of
Chambers set forth in this Section 2.2 (collectively, the “Assumed
Liabilities”). The assumption by Tandy of the Assumed Liabilities shall not in
any way expand the rights or remedies which such third party would have had
against any such party had Tandy not assumed such liabilities. Without limiting
the generality of the foregoing, the assumption by Tandy of the Assumed
Liabilities shall not create any third party beneficiary rights in favor of any
third party. Chambers shall pay and discharge when due all of Chambers’
liabilities that Tandy has not specifically agreed to assume pursuant to this
Section 2.2(a), provided that Chambers shall have the ability to contest, in
good faith, any such claim of liability asserted by any Person. The Assumed
Liabilities are limited to:

(i) The obligations of Chambers arising under the unfilled Assigned Orders and
the Maquiladora Agreement existing as of the Closing Date that, by their terms,
relate solely to periods following the Closing or are to be observed, paid,
discharged or performed, as the case may be, in each case at any time after the
Closing Date, but in any event excluding any liabilities for any breach or
default by Chambers under any Assigned Order or the Maquiladora Agreement; and

(ii) All obligations and liabilities in respect of any and all Acquired
Inventory sold by Tandy or any of its Subsidiaries or Affiliates on or after the
Closing Date, including obligations and liabilities for product liability
claims, defective products, personal, property or other damage, or for refunds,
adjustments, allowances, rebates, repairs, exchanges, returns and warranties of
merchantability and other contractual warranty claims which relate solely to
periods following the Closing;

(b) Liabilities Not Assumed. Notwithstanding anything to the contrary contained
in this Agreement, except for the Assumed Liabilities, Tandy shall not assume or
in any manner become liable or responsible for any liability, obligation,
commitment or expense of any kind, known or unknown, now existing or hereafter
arising, of or related to Chambers, or the Acquired Assets and

 

-7-



--------------------------------------------------------------------------------

Chambers shall retain responsibility for all of its liabilities, payments or
obligations other than the Assumed Liabilities (the “Retained Liabilities”). In
furtherance and not in limitation of the foregoing, neither Tandy nor any of its
Affiliates shall assume, and shall not be deemed to have assumed, any known or
unknown debt, claim, obligation or other liability of Chambers or any of its
Affiliates whatsoever (other than the Assumed Liabilities), including, but not
limited to (i) any environmental costs or liabilities for any act, omission,
condition, event or circumstance, including the handling, storage,
transportation or disposal of hazardous materials or contaminants, (ii) any
liabilities in respect of taxes of any nature whatsoever, (iii) any brokers’ or
finders’ fees arising by reason of this Agreement, (iv) any indebtedness,
(v) any obligations or liabilities for employees, including severance, pension,
profit sharing or any other employee benefit plans, compensation, retiree or
medical benefits and obligations, (vi) any liabilities or obligations related to
the Retained Assets, or (vii) warranties, rebates, allowances, deductions and/or
price discrepancies relating in any manner to products or services sold by
Chambers prior to or after the Closing Date.

ARTICLE III

PURCHASE PRICE AND CLOSING

Section 3.1 Purchase Price.

(a) Purchase Price. In consideration of the sale, transfer, conveyance and
assignment of all the Acquired Assets, on the Closing Date, Tandy shall assume
the Assumed Liabilities and as the purchase price pay to Wells Fargo for the
benefit of Chambers so long as any monies are owed under the Credit and Security
Agreement dated June 16, 2008 and thereafter to Chambers, the sum of the
following (the “Purchase Price”) (i) $500,000, plus (ii) the Acquired Inventory
Price plus (iii) the Earn-Out Amount (as defined herein at Section 3.1(d)(i)),
including the Earn-Out Minimum Amount. Wells Fargo shall deliver written notice
to Tandy in the event payments are no longer required to be remitted to Wells
Fargo. Tandy will have fulfilled its obligation with respect to the payment of
any portion of the Purchase Price to the extent such payment is made to Wells
Fargo until such written notice is delivered to Tandy.

(b) Payment of Purchase Price. At Closing, as payment against the Purchase Price
due Chambers, Tandy shall deliver to Chambers by wire transfer of immediately
available funds an amount equal to the sum of the following (A) $500,000,
(B) $430,000 (the “Earn-Out Initial Payment”), and (C) the Acquired Inventory
Price. Following the Closing, Tandy shall pay the Earn-Out Monthly Payments
which are due as provided in Section 3.1(d) below by wire transfer of
immediately available funds. Except for the circumstances specifically provided
for in Sections 9.7(a)(i) and (ii) below, the Earn-Out Monthly Payments shall
not be subject to any right of offset, counterclaim or deduction of any kind.

(c) Determination of Accepted Inventory Styles and Acquired Inventory Price.

(i) On or before June 1, 2009, Tandy, upon reasonable advance notice, may (but
shall not be required to) inspect at Chamber’s facilities all of Chambers’
on-hand inventory. On or before June 1, 2009, Tandy shall deliver to Chambers a
written notice (the “Rejected Inventory Styles Notice”) specifically identifying
the product style numbers included in Chambers’ inventory which it irrevocably
elects not to purchase (which may only be on the basis that they are slow moving
or are part of a discontinued customer

 

-8-



--------------------------------------------------------------------------------

program). All product styles included in Chambers’ inventory not identified in
the Rejected Inventory Styles Notice (the “Accepted Inventory Styles”) will be
included in the Acquired Inventory. If the Rejected Inventory Styles Notice is
not timely delivered to Chambers, then Tandy shall be deemed to have accepted
all product styles included in Chambers’ inventory and all such product styles
shall be included in the Accepted Inventory Styles. After the execution and
delivery hereof, Chambers shall not order from vendors or
manufacturers/factories any Accepted Inventory Styles unless it is to fill a
specific order received from a customer or it is otherwise approved in writing
by Tandy.

(ii) At least 30 days prior to Closing, Tandy shall be entitled to receive
Chambers’ perpetual inventory records and Inventory Cost for the Accepted
Inventory Styles. In addition, after delivery of the Rejected Inventory Styles
Notice, Tandy shall be entitled to conduct reviews and verification of the
Acquired Inventory quantities and landed cost of such perpetual inventory
records. After delivery of the Rejected Inventory Styles Notice, Tandy will be
entitled to receive weekly sales and quantities reports prior to the Closing
Date for inventories of each Accepted Inventory Style, as well as copies of
receipts for such inventories with quantities and the Inventory Cost from the
date of the perpetual inventory report through the Closing Date.

(iii) Immediately prior to Closing, Tandy and Chambers shall jointly conduct a
physical count and inspection of the Acquired Inventory held by Chambers which
shall be observed by representatives of mutually agreeable independent
accountants of if the Parties can not agree, then representatives from their
respective independent accounting firms (the “Accountants”). Upon completion of
the count, the Parties shall execute a certificate certifying the product styles
and quantity thereof included in the Acquired Inventory (the “Inventory Count
Certificate”). The Accountants shall determine any dispute between the Parties
concerning the physical count which shall be final and binding on the Parties.
Chambers shall then determine the Acquired Inventory Price using the information
set forth in the Inventory Count Certificate and the Inventory Cost as reflected
in its books and records and deliver to Tandy a certificate setting forth the
amount of the Acquired Inventory Price and supporting calculations (the
“Preliminary Inventory Certificate”).

(iv) At the Closing, Tandy shall pay to Chambers the sum due for the Acquired
Inventory Price based on the Preliminary Inventory Certificate. During the 30
days following Closing, Tandy may review the Preliminary Inventory Certificate.
If during such 30-day period Tandy notifies Chambers of any dispute (other than
with respect to the information contained in the Inventory Count Certificate)
with respect to the calculations set forth in the Preliminary Inventory
Certificate, the Parties will negotiate in good faith to resolve such dispute.
If the Parties are unable to resolve their differences, any remaining disputes
will be resolved in accordance with Section 3.1(e) below and the determination
of the Arbitrator pursuant thereto shall become the Final Inventory Certificate.
If Tandy does not notify Chambers in writing of a dispute with the Preliminary
Inventory Certificate within such 30 day period, the Preliminary Inventory
Certificate shall be deemed to be final and binding on the Parties for purposes
of determining the Acquired Inventory Cost and thereby become the “Final
Inventory Certificate.” In the event the Final Inventory Certificate reflects an
amount greater than or less than the amount reflected in the Preliminary
Inventory Certificate, either Tandy or Chambers, as appropriate, shall, within
five (5) days of the determination of the Final Inventory Certificate, pay to
the other such difference.

 

-9-



--------------------------------------------------------------------------------

(d) Earn-Out Amount.

(i) As part of the Purchase Price due for the acquisition of the Acquired
Assets, Tandy shall pay Chambers an amount (the “Earn-Out Amount”) equal to
(A) 21.5% of the Net Sales of all Chambers Products sold by Tandy and its
Subsidiaries and Affiliates during the 12 months ending on the first anniversary
of the Closing Date (the “Earn-Out Measurement Period”), less $150,000;
provided, however, that in no event shall such amount be less than the “Earn-Out
Minimum Amount.”

(ii) Prior to the end of the Earn-Out Measurement Period, Tandy shall (A) not
sell, transfer, assign, license or otherwise convey any of the Acquired Assets
(or any rights with respect thereto) other than Acquired Inventory in the
Ordinary Course of Business, (B)exercise commercially reasonable efforts to
conduct the Business in a manner consistent with prudent business practices that
seek to maximize its sales of Chambers Products and (C) have no less than three
personnel dedicated on a full-time basis to the marketing, promotion and sale of
Chambers Products to customers and who have a substantial portion of their
personal compensation during the Earn-Out Measurement Period based upon sales of
Chambers Products during the Earn-Out Measurement Period. Upon request by
Chambers (which shall not be more than four times during the Earn-Out
Measurement Period), Tandy shall provide written information to Chambers which
evidences its compliance with its obligations under this Paragraph 3.1(d)(ii),
and such information shall be provided within 20 days of the written request by
Chambers.

(iii) The Earn-Out Amount shall be payable in arrears on the 15th day of the
month (each such payment being an “Earn-Out Monthly Payment”) with the first
eleven (11)) such Earn-Out Monthly Payments in an amount (the “Earn-Out Monthly
Amount”) equal to 21.5% of the Net Sales of the Chambers Products in the
immediately preceding calendar month. Concurrently with each Earn-Out Monthly
Payment, Tandy shall submit to Chambers a certificate signed by Tandy’s Chief
Financial Officer in the form of Exhibit D attached hereto (the “Earn-Out
Monthly Certificate”). The Earn-Out Monthly Payments shall commence on
August 15, 2009 and shall continue on the 15th day of each of the next 10
calendar months thereafter. On July 15, 2010 a final Earn-Out Monthly Payment
shall be payable in an amount equal to the greater of (A) 21.5% of the
cumulative Net Sales of Chambers Products for the Earn-Out Measurement Period,
less $150,000 and less the sum of all Earn-Out Payments previously paid by Tandy
to Chambers (or Wells Fargo for Chambers’ benefit), or (B) the Earn-Out Minimum
Amount less the sum of all Earn-Out Payments previously paid by Tandy to
Chambers (or Wells Fargo for Chambers’ benefit). In the event the final Earn-Out
Monthly Payment would be less than zero dollars as a result of the credits
described in subsection (A) of the immediately preceding sentence or otherwise,
Chambers shall, by July 20, 2010, pay to Tandy by wire transfer of immediately
available funds an amount equal to the amount by which Tandy had overpaid the
Earn-Out Payments.

(iv) Tandy shall at all times maintain complete, true and correct books of
account in accordance with GAAP for the sale of Chambers Products during the
Earn-Out Measurement Period and the matters contemplated by Section 3.1(d)(ii),
which books

 

-10-



--------------------------------------------------------------------------------

of account shall be in sufficient detail to enable the Earn-Out Amount and
Earn-Out Monthly Payments to be readily computed and verified, including all
information pertaining to the Net Sales of Chambers Products. Tandy shall permit
Chambers, its agents and/or independent public accountants, to inspect and audit
Tandy’s books and records relating to Net Sales of Chambers Products during the
Earn-Out Measurement Period (including the right to make copies thereof) during
normal business hours and upon reasonable notice to Tandy. In no event may
Chambers exercise such right more than once in any three month period during the
Earn-Out Measurement Period. In the event any such inspection and/or audit
confirms that the Net Sales for Chambers Products during any portion of the
Earn-Out Measurement Period have been understated, Tandy shall immediately pay
the deficit amount shown to be due as a result of any such inspection or audit
unless Tandy disputes such deficient amount in good faith by written notice to
Chambers within thirty (30) days after being given notice thereof by Chambers,
together with a statement setting forth in reasonable detail the basis for its
dispute. Tandy’s determination of Net Sales and the Earn-Out Amount and the
Earn-Out Monthly Payments, if any, for any Earn-Out Measurement Period shall be
conclusive and binding on the Parties hereto unless, within 60 days following
the delivery of the final Earn-Out Monthly Payment and Earn-Out Monthly
Certificate, Chambers notifies Tandy in writing that it disagrees with Tandy’s
calculation of Net Sales of the Chambers Products and the Earn-Out Amount. Such
notice shall include Chambers’ statement setting forth in reasonable detail the
basis for its dispute. If, in the 15 days following delivery of Chambers’ notice
of dispute, Tandy and Chambers cannot reach an agreement on the Earn-Out Amount,
all such disagreements shall be resolved in accordance with Section 3.1(e).

(v) If any Earn-Out Monthly Payments (which are not the subject of a bona fide
dispute which is the subject of proceeding under Section 3.1(e)) are not paid
when due or Tandy breaches its obligations under this Section 3.1(d) (each an
“Earn-Out Default”), then upon written notice by Chambers to Tandy thereof and a
failure by Tandy to cure the same within thirty (30) days after such notice, an
amount equal to the Earn-Out Minimum Amount less the Earn-Out Payments
theretofore paid to Chambers (or Wells Fargo for Chambers’ benefit) shall become
immediately due and payable by Tandy to Chambers in immediately available funds
and until paid shall accrue interest thereon at the Default Rate. The payment of
such amount shall not in any way relieve Tandy of its obligation to pay Chambers
the Earn-Out Amount, except that the payment made pursuant to this
Section 3.1(d)(v) (other than Default Interest) shall be credited thereto.
Further, the acceleration of the Earn-Out Minimum Amount shall not be Chambers’
sole and exclusive remedy and Chambers shall not be limited in pursuing any
legal or equitable right or claim against Tandy for damages arising out of or
related to an Earn-Out Default. In the event that Chambers commences legal
action to collect such payments, Tandy shall be responsible for and pay all of
the attorneys’ fees incurred by Chambers in connection therewith.

(e) Disputes. Disputes regarding the Preliminary Inventory Certificate and the
Acquired Inventory Price as well as the Earn-Out Monthly Payments or the
Earn-Out Amount which are in accordance with the terms hereof shall be resolved
as follows: (i) the Parties shall cooperate in good faith to resolve any such
dispute as promptly as possible; (ii) in the event that the Parties are unable
to resolve any such dispute within 15 days (or such longer period as they may
agree upon in writing) of notice of such dispute, such dispute and the
appropriate books and records related thereto shall be submitted to, and all
issues having a bearing on such dispute shall be resolved by an independent
accounting firm approved by both Parties in writing or failing such approval,
within five

 

-11-



--------------------------------------------------------------------------------

(5) days of being requested by any Party, then by an independent accounting firm
(which shall have no past or present relationship with either Party and shall
certify thereto to each Party in writing) selected by the American Arbitration
Association in accordance with the Commercial Arbitration Rules to be conducted
in Wilmington, Delaware or such other location as the Parties agreed upon in
writing (such identified accounting firm selected, the “Arbitrator”). Such
resolution shall be final and binding on the Parties for purposes of determining
the Final Inventory Certificate and Acquired Inventory Price, the Earn-Out
Monthly Payments and/or the Earn-Out Amount, as appropriate. The Parties shall
direct the Arbitrator to use commercially reasonable efforts to complete its
work within 30 days following its engagement. The fees, costs and expenses of
the Arbitrator shall be paid one-half by Tandy and one-half by Chambers.

(f) Default Rate. To the extent any amount is not paid by Tandy to Chambers when
due hereunder, including any amount which Tandy agrees upon with Chambers was
previously due or which is determined to have been due pursuant to
Section 3.1(e), in addition to such amount and any and all other rights of
Chambers, Tandy shall pay Chambers interest on such delinquent amount at the
Default Rate from the date on which such payment was due until it is paid in
full.

Section 3.2 The Closing.

(a) Closing Date. Subject to the satisfaction of the conditions set forth in
Article VII, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place (i) by fax or email/pdf exchange of signature pages
and other documents, together with same day or next day deposit of signature
pages and documents for delivery to the other party by over-night mail to the
addresses provided in Section 11.3 or (ii) in person at the offices of Winsted
PC, 1201 Elm, 5400 Renaissance Tower, Dallas, Texas 75270, in either case
commencing at 10:00 a.m., local time, on July 1, 2009 (the “Closing Date”), or
at such other time, date and place as may be agreed to by the Parties hereto in
writing. The Parties shall exercise their commercially reasonable efforts to
satisfy all of the conditions under their control in Article VII on or before
July 1, 2009.

(b) Closing Deliveries.

(i) Chambers’ Deliveries. At or prior to the Closing, Chambers shall deliver or
cause to be delivered to Tandy the following documents (the “Chambers Closing
Documents”):

(A) an Assignment and Assumption of Orders Agreement in the form attached as
Exhibit A hereto (the “Assignment of Orders”) executed by Chambers conveying all
rights in and to the Assigned Orders (including a schedule thereto listing each
of the Assigned Orders);

(B) an Assignment of Trademarks and Assignment of Copyrights in the forms
attached as Exhibit B-1 and Exhibit B-2, respectively (the “Intellectual
Property Assignments”) executed by Chambers conveying to Tandy the Acquired
Intellectual Property;

 

-12-



--------------------------------------------------------------------------------

(C) a Bill of Sale in the form attached as Exhibit C (including a schedule
thereto) (the “Bill of Sale” and together with the Assignment of Orders and the
Intellectual Property Assignments the “Conveyance Agreements”) executed by
Chambers conveying the Acquired Inventory and such Acquired Inventory shall be
made available at Chambers’ facilities to Tandy for shipping to a location Tandy
designates as of the Closing at Tandy’s sole cost, expense and risk of loss;

(D) at Chambers’ option, a Manufacturing and Supply Agreement in a mutually
agreeable form which, prior to the Closing, would be attached as Exhibit D (the
“Manufacturing and Supply Agreement”) executed by Chambers pursuant to which
Tandy agrees to manufacture at the Chambers Mexico Facility and sell to Chambers
the belt and leather accessories products which it orders for sale pursuant to
the Wrangler Licenses;

(E) a Parent Guaranty in the form attached as Exhibit E (to be executed by
Phoenix Footwear Group, Inc. pursuant to which such guarantor guarantees the
obligations of Chambers under this Agreement and the Chambers’ Closing Documents
on the terms and conditions therein);

(F) the books, lists and papers described in Section 2.1(a)(v);

(G) the Preliminary Inventory Certificate for the calculation of the Acquired
Inventory Price contemplated under Section 3.1(c);

(H) a UCC-11 search showing no security interests recorded against the Acquired
Assets, except for Wells Fargo together with UCC-3 releases and an instrument
signed by Wells Fargo pursuant to which it releases its security interest in the
Acquired Assets, including the Acquired Intellectual Property Rights;

(I) a certificate executed by Chambers’ secretary certifying to the resolutions
necessary to authorize Chambers’ execution and delivery of this Agreement, the
Conveyance Agreements, the Manufacturing and Supply Agreement (if required) and
all other agreements, documents and instruments to be executed in connection
herewith, and the performance of its obligations hereunder and thereunder;

(J) an incumbency certificate with respect to the officers of Chambers executing
this Agreement and the Chambers Closing Documents and good standing certificates
with respect to Chambers;

(K) the closing certificate contemplated by Section 7.1(a); and

(L) any other documents otherwise required by this Agreement to be delivered by
Chambers at or prior to the Closing.

(ii) Tandy’s Deliveries. At the Closing, Tandy shall deliver or cause to be
delivered to Chambers the payment of the Purchase Price as contemplated by
Section 3.1(b) and the following documents (the “Tandy Closing Documents”):

(A) the Conveyance Agreements to which it will become a party, in each case
executed by Tandy;

 

-13-



--------------------------------------------------------------------------------

(B) at Chamber’s option, the Manufacturing and Supply Agreement executed by
Tandy;

(C) a certificate executed by Tandy’s secretary certifying to the resolutions
necessary to authorize Tandy’s execution and delivery of this Agreement, the
Conveyance Agreements, the Manufacturing and Supply Agreement (if required), and
all other agreements, documents and instruments to be executed in connection
herewith, and the performance of its obligations hereunder and thereunder;

(D) an incumbency certificate with respect to the officers of Tandy executing
this Agreement and the Tandy Closing Documents and good standing certificates
with respect to Tandy;

(E) the closing certificate contemplated by Section 7.2(a); and

(F) any other documents otherwise required by this Agreement to be delivered by
Tandy at or prior to the Closing.

ARTICLE IV

CHAMBERS

REPRESENTATIONS AND WARRANTIES

Chambers represents and warrants to Tandy, as of the date of this Agreement and
as of the Closing Date, as follows:

Section 4.1 Organization. Chambers is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.

Section 4.2 Authority. Chambers has the requisite corporate power and authority
to execute and deliver this Agreement and the Chambers Closing Documents and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Chambers Closing Documents by
Chambers and the consummation by Chambers of the transactions contemplated
hereby and thereby have been duly authorized by the Chambers Board of Directors
and its sole stockholder, and no other corporate proceedings on the part of
Chambers are necessary to authorize this Agreement and the Chambers Closing
Documents, or to consummate the transactions so contemplated. This Agreement has
been and each of the Chambers Closing Documents upon delivery thereof pursuant
to the terms hereof will be duly executed and delivered by Chambers and,
further, constitutes or (to the extent such agreement is not being entered into
as of the date hereof) will constitute a valid and binding obligation of
Chambers, each enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

-14-



--------------------------------------------------------------------------------

Section 4.3 Consents and Approvals; No Violations. Except for the consent of
Wells Fargo and compliance with any customer rules relating to the Assigned
Orders (all of which shall have been disclosed to Tandy prior to Closing), none
of the execution, delivery or performance of this Agreement or the Chambers
Closing Documents by Chambers, or the consummation by Chambers of the
transactions contemplated hereby or thereby and compliance by Chambers with any
of the provisions hereof or thereof will (i) conflict with or result in any
breach of any provisions of the Certificate of Incorporation or By-Laws of
Chambers, (ii) require any filing by Chambers with, or any permit,
authorization, consent or approval to be obtained by Chambers, any court,
arbitral tribunal, administrative agency or commission or other governmental or
regulatory authority or administrative agency or commission whether domestic or
foreign (a “Governmental Entity”) (except where the failure to obtain such
permits, authorizations, consents or approvals or to make such filings would not
have a material adverse effect on the Acquired Assets), (iii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, or result in the creation of any
Encumbrances on any of the Acquired Assets pursuant to, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement, franchise, permit, concession or other instrument,
obligation, understanding, commitment or other arrangement to which Chambers is
a party or by which it or any of the Acquired Assets may be bound or affected
(other than the Maquiladora Agreement with respect to the Chambers Mexico
Acquired Equipment, which shall be terminated by Chambers prior to Closing)
(each, a “Contract”), or (iv) violate any order, writ, injunction, decree,
statute, ordinance, rule or regulation applicable to Chambers.

Section 4.4 Title to Acquired Assets. Except for the Encumbrances created by
Wells Fargo’s security interest and as provided below in this Section 4.4,
Chambers owns the Acquired Asset, free and clear of any Encumbrances. At the
Closing, Tandy will, directly or indirectly, acquire good and transferable title
to the Acquired Assets, free and clear of any Encumbrances. Notwithstanding the
foregoing, this representation and warranty shall not include or be with respect
to the Acquired Intellectual Property Rights other than the Chambers Trademark.

Section 4.5 Inventory. The Acquired Inventory (a) is merchantable and fit within
normal trade tolerances for the purpose for which it was procured or
manufactured, (b) is not damaged, below standard quality, irregulars, seconds,
defective, charge-backs or returns. Disclosure Schedule 4.5(a) contains a
complete and correct list of all product styles comprising the Business. Except
as set forth in Disclosure Schedule 4.5(b), during the 12 months prior to the
date hereof, Chambers has not been the subject of any product safety or false or
deceptive or misleading advertising claims involving the products that may be
included in the Acquired Inventory and has not been the subject of any
investigation, proceeding, warning, citation or other claim by any Governmental
Entity.

Section 4.6 Intellectual Property.

(a) With respect to the Chambers Trademark:

(i) it is not subject to any outstanding injunction, judgment, order, decree,
ruling or charge;

 

-15-



--------------------------------------------------------------------------------

(ii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to Chambers’ Knowledge, is threatened that
challenges the legality, validity, enforceability, use or ownership of the
Chambers Trademark, and, to Chambers’ Knowledge, there is no basis for the same;

(b) There is included in the Acquired Intellectual Property all of the
copyrights, trademarks and other intellectual property rights which may exist
and are claimed to be owned by Chambers, other than those related to the
Wrangler Assets.

(c) The Chambers Trademark (i) does not interfere with, infringe upon, or
misappropriate any trademark rights of third parties, and (ii) Chambers has not
received any charge, complaint, claim, demand, or notice alleging such
interference, infringement, misappropriation, or violation.

Section 4.7 Taxes. Chambers and any predecessors in interest have withheld or
collected from each payment made to each of their employees and/or shareholders
the amount of all Taxes required to be withheld or collected therefrom, and
Chambers and any predecessors in interest have paid the same to the proper tax
depositories or collecting authorities. There are no liens on any of the
Acquired Assets with respect to Taxes. There is no action, suit, investigation,
audit, claim or assessment pending or proposed or threatened with respect to
Taxes of Chambers or the Acquired Assets and, to Chambers’ Knowledge, no basis
exists therefor. None of the Acquired Assets are properly treated as owned by
persons other than Chambers for federal income tax purposes.

Section 4.8 Mexican Operations. The property included in the Acquired Assets
which is located at the Chambers Mexico Facility has been imported in accordance
in all material respects with the Mexican custom laws and under a current and
valid Maquiladora program held by Chambers de Mexico, as the importer of record.
No event has occurred, and no circumstances exist, which would reasonably be
expected to permit state, local or federal Mexican Governmental Entities to
seize, put an Encumbrance on, or otherwise obtain control of any of the Acquired
Assets located at the Chambers Mexico Facility, other than Taxes that are not
yet due and payable in the Ordinary Course of Business.

Section 4.9 Legal Compliance. Chambers has, with respect to the Acquired Assets,
complied in all material respects with all laws (including rules, regulations,
codes, plans, injunctions, judgments, orders, decrees, rulings, and charges
thereunder of all Governmental Entities (and all agencies thereof)), including
the immigration, anti-competitive practices, advertising and labeling rules,
customs, tariff and importation rules, registration of trade names used in
textile and apparel merchandising, the Flammable Fabrics Act, the Fair Packaging
and Labeling Act, the Magnsuon-Moss Warranty Act, the Consumer Product Safety
Act, the Textile Fiber Products Identification Act and the Federal Trade
Commission’s Care Labeling Rule. No action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand or notice has been delivered to
Chambers or filed or commenced against it alleging any failure so to comply.

 

-16-



--------------------------------------------------------------------------------

Section 4.10 Customers. No customer of Chambers listed on Disclosure Schedule
4.10 has stopped buying products from Chambers or returned a material amount of
products purchased from Chambers other than returns in the Ordinary Course of
Business.

Section 4.11 No Other Representations or Warranties. Other than the
representations and warranties contained in this Article IV, Chambers does not
make any representation or warranty, express or implied, at law or in equity of
any kind, including in respect of any of Acquired Assets, any liabilities
(including the Assumed Liabilities), or operations of the Business and any such
other representations or warranties are hereby disclaimed. WITHOUT LIMITING THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE IV, CHAMBERS MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, INCLUDING THE QUALITY, CONDITION,
NON-INFRINGEMENT, MERCHANTABILITY, SALABILITY, OBSOLESCENCE, WORKING ORDER OR
FITNESS FOR A PARTICULAR PURPOSE OF ANY OF THE ACQUIRED ASSETS. EXCEPT AS
EXPRESSLY SET FORTH IN ARTICLE IV, THE ACQUIRED ASSETS ARE SOLD TO TANDY “AS IS
AND WHERE IS.”

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF TANDY

Tandy represents and warrants to Chambers, as of the date of this Agreement, as
follows:

Section 5.1 Organization. Tandy is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business and the Business being acquired as now
being conducted.

Section 5.2 Authority. Tandy has the requisite corporate power and authority to
execute and deliver this Agreement and the Tandy Closing Documents and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Tandy Closing Documents by
Tandy and the consummation by Tandy of the transactions contemplated hereby and
thereby have been duly authorized by the Board of Directors of Tandy, and no
other corporate proceedings on the part of Tandy are necessary to authorize this
Agreement and the Tandy Closing Documents (to the extent it will be a party
thereto) or for Tandy to consummate the transactions so contemplated thereby.
This Agreement has been, and each of the Tandy Closing Documents will upon
execution and delivery thereof in accordance with the terms hereof be, duly
executed and delivered by Tandy (to the extent such agreement is not being
entered into as of the date hereof) will constitute a valid and binding
obligation of Tandy, enforceable against Tandy in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

-17-



--------------------------------------------------------------------------------

Section 5.3 Consents and Approvals; No Violations.

(a) Neither the execution, delivery or performance of this Agreement by Tandy or
the consummation of the transactions contemplated hereby or by the Tandy Closing
Documents nor compliance by Tandy with any of the provisions hereof or thereof
will (i) conflict with or result in any breach of any provision of the charter
or by-laws of Tandy, (ii) require any filing by Tandy with, or any permit,
authorization, consent or approval of, any Governmental Entity to be obtained by
Tandy, (iii) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement, franchise, permit, concession or other instrument, obligation,
understanding, commitment or other arrangement to which Tandy is a party or by
which any of them or any of their properties or assets may be bound or affected,
or (iv) violate any order, writ, injunction, decree, statute, ordinance, rule or
regulation applicable to Tandy.

(b) Tandy is not in conflict with, or in default or violation of, any note,
bond, mortgage, indenture, lease, license, contract, agreement, franchise,
permit, concession or other instrument, obligation, understanding, commitment or
other arrangement to which Tandy is a party or by which its properties or assets
may be bound or affected.

Section 5.4 Sufficient Funds and Credit Availability. Tandy has and will have
sufficient funds and credit availability to fund payment in full of the Purchase
Price anticipated to be due at Closing and to make future payment of the
Earn-Out Amount due hereunder after Closing, including, but not limited to,
those contemplated under Section 3.1(d), and to fund those operations (including
those of its Subsidiaries) as set forth in Section 3.1(d)(ii) and to meet those
obligations.

Section 5.5 Reliance on Representations and Warranties. Tandy acknowledges that
it enters into this Agreement and agrees to consummate the transactions
contemplated hereby in sole reliance on the express representations and
warranties contained in this Agreement and not upon any other information
furnished to Tandy by or on behalf of Chambers. TANDY FURTHER ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE IV, CHAMBERS MAKES NO REPRESENTATIONS
OR WARRANTIES OF ANY KIND, INCLUDING THE QUALITY, CONDITION, NON-INFRINGEMENT,
MERCHANTABILITY, SALABILITY, OBSOLESCENCE, WORKING ORDER OR FITNESS FOR A
PARTICULAR PURPOSE OF ANY OF THE ACQUIRED ASSETS. EXCEPT AS EXPRESSLY SO SET
FORTH IN ARTICLE IV, THE ACQUIRED ASSETS ARE SOLD TO TANDY “AS IS AND WHERE IS.”

ARTICLE VI

COVENANTS

Section 6.1 Conduct of Chambers’ Business. During the period from the date of
this Agreement and continuing until the Closing Date, Chambers agrees that,
except as set forth in Section 6.1(b) for the transactions otherwise expressly
provided for in this Agreement, or to the extent that Tandy shall otherwise
consent in writing:

 

-18-



--------------------------------------------------------------------------------

(a) Ordinary Course. Chambers shall conduct the operations of its Business in
the Ordinary Course of Business and exercise commercially reasonable efforts to
preserve substantially intact its relationships with its material customers and
suppliers relating to the Business. Chambers shall maintain at current levels
all insurance related to the Acquired Assets and the Business, and shall not
terminate the services of its present employees dedicated to the Business.
Without limiting the generality of the foregoing, from the date hereof to the
Closing Date, Chambers will not:

(i) Sell, pledge, lease, license or otherwise dispose of any of the Acquired
Assets, other than inventory in the Ordinary Course of Business;

(ii) Create or incur any Encumbrance upon the Acquired Assets or suffer to exist
any such Encumbrance other than any Encumbrance associated with the Wells Fargo
debt;

(iii) Enter into any contracts or commitments involving or engage in any
transactions involving the Acquired Assets, in either case that is not in the
Ordinary Course of Business;

(iv) Fail to maintain its books and records relating to the Acquired Assets in
the Ordinary Course of Business; or

(v) Agree or commit to do any of the foregoing.

(b) Wrangler Assets. Notwithstanding anything herein to the contrary,
(i) Section 6.1(a) shall not apply to any portion of the Business related to the
Wrangler Assets and (ii) nothing herein shall restrict Chambers at any time from
agreeing to, and consummating one or more transactions involving the Wrangler
Assets, including, but not limited to, any sale, disposition, conveyance,
sub-license or termination thereof or continuation of its Business with respect
thereto.

Section 6.2 Reasonable Efforts. Subject to the terms and conditions of this
Agreement each of the Parties agree to use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under this Agreement and under applicable
contracts, laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including satisfying all conditions
precedent that are under their respective control, and will promptly cooperate
with and furnish information to each other in connection with any such
requirements imposed upon any of them;

Section 6.3 Access to Information. Upon reasonable notice, Chambers shall afford
to the officers, employees, accountants, counsel and other representatives of
Tandy, access, during normal business hours during the period prior to the
Closing Date and for a reasonable period of time following the Closing Date to
the extent necessary for Tandy to prepare or evaluate any schedules or filings
contemplated by this Agreement, and to inspect all its properties, books,
contracts, commitments and records and all other information related solely to
the Acquired Assets, and the Assumed Liabilities as Tandy may reasonably
request.

 

-19-



--------------------------------------------------------------------------------

Section 6.4 Confidentiality. The Parties hereto acknowledge that they have
previously entered into a Confidentiality Agreement dated November 12, 2008 and
that such agreement continues in full force and effect notwithstanding the
execution of this Agreement and that it shall continue in full force effect
after the Closing.

Section 6.5 Employee Matters. At Tandy’s request, Chambers shall cooperate with
Tandy in identifying those employees of Chambers or Chambers de Mexico who Tandy
may wish to hire, either as employees or consultants and in facilitating the
employment or the engagement as consultants by Tandy, after the Closing Date, of
such individuals, which Tandy elects to employ or engage as a consultant,
including permitting Tandy to interview and offer employment or consulting
agreements to such employees. The Parties hereby acknowledge that Tandy is under
no obligation whatsoever to employ any current or future employees of Chambers.

Section 6.6 Notification of Certain Matters.

(a) Each Party shall give prompt notice to the other of (a) the occurrence, or
non-occurrence, of any event the occurrence, or non-occurrence, of which would
be reasonably likely to cause (i) any representation or warranty contained in
this Agreement to be untrue or inaccurate in any material respect or (ii) any
covenant, condition or agreement made by such Party in this Agreement not to be
complied with or satisfied in any material respect and (b) any failure of such
Party to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder in any material respect . Subject to
Section 6.6(b) or as otherwise expressly provided herein, the delivery of any
notice pursuant to this Section 6.6(a) shall not limit or otherwise affect the
remedies hereunder of the Party receiving such notice.

(b) Upon the occurrence after the date hereof of any event, fact or circumstance
which would cause any of the representations or warranties in Section 4.10 to be
false, inaccurate or breached, and upon the delivery of any notice thereof to
Tandy pursuant to Section 6.6(a), Tandy shall be deemed to have waived any claim
for damages, Losses (as defined herein at Section 9.2) or any other remedy or
relief arising therefrom and Tandy shall be entitled to terminate this Agreement
to the extent provided in Section 10.1(c).

Section 6.7 Fees and Expenses. Whether or not the transactions contemplated by
this Agreement are consummated, except as otherwise specifically provided for in
this Agreement, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such expenses.

Section 6.8 Transfer Taxes. Tandy and Chambers shall each be responsible to pay
for one-half of all sales, use, transfer, recording, and other similar Taxes and
fees, including, without limitation, all bulk sales Taxes arising out of or in
connection with the transactions contemplated by this Agreement

 

-20-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

Section 7.1 Conditions of Obligations of Tandy. The obligations of Tandy to
effect the transactions contemplated by this Agreement are subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
unless waived in writing by Tandy:

(a) Representations and Warranties. The representations and warranties of
Chambers set forth in Article IV shall be true and correct in all material
respects as of the date hereof and as of the Closing Date as though made on and
as of the Closing Date (except to the extent that such representations and
warranties are qualified by the term “material,” in which case such
representations and warranties shall be true and correct in all respects), and
Chambers shall have delivered to Tandy at Closing a certificate to such effect
executed by an officer of Chambers.

(b) No Litigation. No action, suit, or proceeding shall be pending or threatened
before any Governmental Entity or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would be reasonably
expected to (i) prevent consummation of any of the transactions contemplated by
this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (iii) materially adversely
affect the right of Tandy to own the Acquired Assets.

(c) Performance of Obligations of Chambers. Chambers shall have performed and
complied with in all material respects all covenants required to be performed by
it under this Agreement at or prior to the Closing Date (except to the extent
that such covenants are qualified by the term “material,” in which case such
covenants shall be performed in all respects).

(d) Chambers Closing Documents. Chambers shall have executed and delivered to
Tandy all Chambers Closing Documents.

(e) Termination of Encumbrances. Tandy shall have received evidence reasonably
satisfactory to Tandy of the release of all Encumbrances affecting the Acquired
Assets, including pay-off letters and copies of such UCC-1 terminations under
the Uniform Commercial Code and any other similar applicable regulation of any
financing or similar statements filed against any of the Acquired Assets in all
applicable jurisdictions or Chambers shall otherwise provide evidence reasonably
satisfactory to Tandy that all such Encumbrances are no longer effective.

Section 7.2 Conditions of Obligations of Chambers. The obligation of Chambers to
effect the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, on or prior to the Closing Date,
unless waived in writing by Chambers:

(a) Representations and Warranties. The representations and warranties of Tandy
set forth in Article V shall be true and correct in all material respects as of
the date hereof and as of the Closing Date as though made on and as of the
Closing Date (except to the extent that such representations and warranties are
qualified by the term “material,” in which case such representations and
warranties shall be true and correct in all respects), and Tandy shall have
delivered to Chambers at Closing a certificate to such effect executed by an
officer of Tandy.

 

-21-



--------------------------------------------------------------------------------

(b) No Litigation. No action, suit, or proceeding shall be pending or threatened
before any Governmental Entity or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would reasonably be
expected to (i) prevent consummation of any of the transactions contemplated by
this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation or (iii) materially adversely
affect Tandy’s ability to perform and observe its post-Closing obligations under
Section 3.1(d).

(c) Performance of Covenants of Tandy. Tandy shall have performed and complied
with in all material respects all covenants required to be performed by Tandy
under this Agreement at or prior to the Closing Date (except to the extent that
such covenants are qualified by the term “material,” in which case such
covenants shall be performed in all respects).

(d) Tandy Closing Documents. Tandy shall have executed and delivered to Chambers
all of the Tandy Closing Documents.

(e) Wells Fargo Consent. Wells Fargo shall have consented to the consummation of
the transactions contemplated hereunder on terms and conditions acceptable to
Chambers and agreed to release its security interest in the Acquired Assets.

Section 7.3 If Conditions Not Satisfied. In the event that any of the foregoing
conditions of obligations of a Party shall fail to have been satisfied, such
Party may elect, in its sole discretion, to consummate the transactions
contemplated by this Agreement despite such failure, in which event such Party
shall be deemed to have waived any claim for damages, Losses (as defined herein
at Section 9.2) or other relief arising from or in connection with such failure,
unless otherwise agreed in a writing executed by both Parties.

ARTICLE VIII

CERTAIN POST-CLOSING COVENANTS

Section 8.1 Books and Records.

(a) Tandy shall not within six (6) years after the Closing Date dispose of or
destroy any business records or files related to the Acquired Assets for periods
prior to the Closing Date, without first offering to turn over possession
thereof to Chambers by written notice at least thirty (30) days prior to the
proposed dates of such disposition or destruction.

(b) From and after the Closing Date, to the extent reasonably required in
connection with the preparation of tax returns or other legitimate purposes
specified in writing, Tandy shall allow Chambers and its agents access to all
business records and files included as part of the Acquired Assets for all
periods prior to the Closing Date, upon reasonable advance notice during normal
working hours, and Chambers shall have the right, at its own expense, to make
copies of any such records and files, provided, however, that any such access or
copying shall be had or done in such a manner so as not to interfere with the
normal conduct of business of Tandy.

 

-22-



--------------------------------------------------------------------------------

Section 8.2 Chambers Corporate Name. At the Closing, Tandy shall be deemed to
grant to Chambers a royalty free, worldwide, perpetual and non-terminable
license to use the name “Chambers” solely in its corporate name, and Chambers
shall discontinue further use of the “Chambers” name, except where legally
required to identify Chambers until its name has been changed. Chambers shall
file articles of amendment or otherwise take such action as may be necessary to
change its name to another name not including the word “Chambers” and otherwise
not being confusingly similar to its present name within forty-five (45) days
following Closing. Chambers shall not use a trademark, trade name or service
mark in connection with the new name which is similar to any trademark, trade
name or service mark used by the Business.

Section 8.3 Bulk Sales Law. Tandy hereby waives compliance with any bulk sales
law in connection with the transactions contemplated by this Agreement. Chambers
agrees to pay and discharge all claims of creditors which may be asserted
against Tandy by reason of Chambers’ non-compliance with the provisions of the
bulk sales law of any state (excluding Assumed Liabilities) which may require
bulk sales law compliance on account of the provisions herein and the
transactions contemplated hereby.

Section 8.4 Further Assurances; Subsequent Transfers. From time to time, each of
the Parties hereto will execute and deliver such further instruments and will
take such other actions as Tandy, on the one hand, or Chambers, on the other
hand, may reasonably request in order to effectuate the purposes of this
Agreement and to carry out the terms hereof. Without limiting the generality of
the foregoing, at any time and from time to time after the Closing Date, (a) at
the request of Tandy, Chambers will execute and deliver such other instruments
of transfer, and take such action as Tandy may reasonably deem necessary in
order to effectively transfer, convey and assign to Tandy all of the Acquired
Assets, to put Tandy in actual possession and operating control thereof (which
excludes physically moving or delivery of any Acquired Assets) and to permit
Tandy to exercise all rights with respect thereto (including, without
limitation, rights under contracts and other arrangements as to which the
consent of any third party to the transfer thereof shall not have previously
been obtained) and to properly assume and discharge the related Assumed
Liabilities, and (b) at the request of Chambers, Tandy will execute and deliver
such other instruments and agreements, and take such action, as Chambers may
reasonably deem necessary in order ensure that Tandy has assumed from Chambers
all of the Assumed Liabilities and to confirm Chambers’ right, title and
interest in and to the Retained Assets.

Section 8.5 Delivery of Acquired Assets. On the Closing Date, Tandy at its sole
cost and expense shall cause all Acquired Assets to be physically removed from
Chamber’s facilities and business premises and shall have full risk of loss with
respect to all of the Acquired Assets.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Survival of Representations and Warranties.

(a) All representations and warranties of the Parties set forth in this
Agreement shall terminate and expire on the first anniversary of the Closing.
Notice with respect to any claim in respect of any breach of any representation
or warranty shall be in writing, shall state specifically the particulars of any
such breach, the alleged amount of Losses (as defined in Section 9.2) resulting

 

-23-



--------------------------------------------------------------------------------

therefrom and a reasonable explanation of the basis therefor and shall be
delivered to the Party against which such claim is asserted. Any representation
or warranty shall survive the time it would otherwise terminate pursuant to this
Section 9.1 to the extent that the Party claiming indemnification for such
breach shall have delivered to the other Party written notice in accordance with
the foregoing prior to the expiration of such time pursuant to this Section 9.1;
provided, that after the delivery of any such notice, the Party claiming
indemnification shall expeditiously pursue the resolution of such claim.

(b) All covenants and agreements made by the Parties to this Agreement which
contemplate performance following the Closing Date, including those under
Section 3.1, and Articles VIII, IX and XI shall survive the Closing Date. All
other covenants and agreements shall not survive the Closing Date and shall
terminate as of the Closing.

Section 9.2 Chambers’ Indemnification. Subject to the terms and conditions
herein, Chambers hereby agrees to indemnify and hold Tandy and its directors,
officers, employees and agents (“Chambers Indemnitees”) harmless from all loss,
injury, liability, cost, expense or actual damages (including, without
limitation, interest, penalties and reasonable attorneys’ fees and disbursements
incurred in enforcing its rights hereunder but excluding indirect or
consequential damages) (“Losses”) at all times from and after the Closing Date
to the extent resulting from or caused by:

(a) Any breach by Chambers’ of its (i) representations or warranties for which
written notice has been provided to Chambers in accordance with Section 9.1 or
(ii) covenants contained herein;

(b) Any and all demands, claims, actions, suits, proceedings or assessments
claimed or brought by any third party to the extent based (i) on any fact, event
or circumstance which would result in a valid claim under Section 9.2(a),
(ii) the Retained Liabilities or (iii) Chambers failure to fully comply with the
laws referred to in Section 8.3 hereof, together with any judgments and
reasonable costs and legal and other expenses associated therewith.

Section 9.3 Tandy’s Indemnification. Subject to the terms and conditions herein,
Tandy hereby agrees to indemnify, defend and hold Chambers and its directors,
officers, stockholders, employees and agents (“Tandy Indemnitees”) harmless from
all Losses resulting from or caused by (a) any breach by Tandy of its
(i) representations or warranties for which written notice has been provided to
Tandy in accordance with Section 9.1 or (ii) covenants contained herein, (b) any
Assumed Liabilities and (c) any and all demands, claims, actions, suits or
proceedings or assessments claimed or brought by any third party to the extent
based on any fact, event or circumstance which would result in a valid claim
under Section 9.3(a), together with any judgments and reasonable costs and legal
and other expenses associated therewith.

Section 9.4 Procedures.

(a) If any Chambers Indemnitee or Tandy Indemnitee (each, an “Indemnified
Party”) believes that it has suffered or incurred or will suffer or incur any
Losses for which it is entitled to indemnification under this Article IX, such
Indemnified Party shall so notify the Party or Parties from whom indemnification
is being claimed (the “Indemnifying Party”) with reasonable

 

-24-



--------------------------------------------------------------------------------

promptness and reasonable particularity in light of the circumstances then
existing. If any action at law or suit in equity is instituted by or against a
third party with respect to which any Indemnified Party intends to claim any
Losses, such Indemnified Party shall promptly notify the Indemnifying Party of
such action or suit. The failure of an Indemnified Party to give any notice
required by this Section shall not affect any of such Party’s rights under this
Article IX or otherwise except and to the extent that such failure is actually
prejudicial to the rights or obligations of the Indemnified Party.

(b) Upon being given notice of any third party claim against an Indemnified
Party, the Indemnifying Party shall have the right upon written notice to the
Indemnified Party to assume the defense and conduct and control, through counsel
of its choosing, of such third party claim, action or suit contemplated by
Section 9.2(b) or 9.3(b), as applicable. The Indemnified Party shall cooperate
in all reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of the third party claim and any appeal arising
therefrom. Upon assuming the defense of a third party claim, the Indemnified
Party may compromise or settle the same, provided either that (i) the settlement
shall include as an unconditional term thereof the giving of a complete release
from liability with respect to such action or suit to the Indemnified Party or
(ii) the Indemnifying Party shall give the Indemnified Party advance notice of
any proposed compromise or settlement and the Indemnified Party shall have
consented in advance in writing to the proposed compromise or settlement (which
consent shall not be unreasonably withheld). The Indemnifying Party shall permit
the Indemnified Party to participate in the defense of any such action or suit
through counsel chosen by the Indemnified Party, provided that the fees and
expenses of such counsel shall be borne by the Indemnified Party. If the
Indemnifying Party undertakes to conduct and control the conduct and settlement
of such action or suit, the Indemnifying Party shall not thereby permit to exist
any Encumbrance upon any asset of the Indemnified Party as a result of the claim
being indemnified. The Indemnifying Party shall permit the Indemnified Party to
participate in any settlement negotiations through counsel chosen by the
Indemnified Party (at its own cost and expense).

If an Indemnifying Party fails to assume the defense of a third party claim
within fifteen (15) calendar days after receipt of the notice of the third party
claim as provided above, the Indemnified Party against which such third party
claim has been asserted will upon delivering notice to such effect to the
Indemnifying Party have the right to undertake, at the Indemnified Party’s cost,
risk and expense, the defense, compromise or settlement of such Third Party
Claim on behalf of and for the account and risk of Indemnifying Parties;
provided, however, that such third party claim shall not be compromised or
settled without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld). If the Indemnified Party assumes the
defense of the third party claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement of any action effected pursuant to and in accordance
herewith.

Section 9.5 Limitations on Indemnification Rights.

(a) Threshold Amount. An Indemnifying Party under this Article IX shall not be
liable to the Indemnified Party for Losses associated with misrepresentations or
breaches of warranties which do not result in Losses that do not exceed $50,000
in the aggregate; PROVIDED, HOWEVER, that this limitation shall not apply with
respect to the indemnification otherwise due for any claims brought by a third
party.

 

-25-



--------------------------------------------------------------------------------

(b) Maximum Amount. Notwithstanding anything herein, the maximum liability of
Chambers under this Article IX based on or relating to any breach or alleged
breach of any representation or warranty shall be an amount equal to the
Purchase Price, excluding, however the Earn-Out Amount.

(c) Time Period. The indemnification provisions under this Article IX (other
than those based solely on a breach of a covenant) shall continue for one year
from the Closing Date and shall terminate upon expiration of such period. Any
claim or demand made under Section 9.2 against Chambers or Section 9.3 against
Tandy of which notice has been given in good faith pursuant to Section 9.4 at or
prior to the expiration of the one year period shall continue to be subject to
indemnification hereunder notwithstanding the expiration of such period.

Section 9.6 Exclusivity.

(a) The Parties hereby acknowledge and agree that as of and after the Closing,
their sole and exclusive remedy with respect to any and all claims (other than
those based on a breach of a covenant) shall be pursuant to the indemnification
provisions set forth in this Article IX. In furtherance of the foregoing, the
Parties hereby waive (other than with respect to a breach of a covenant), to the
fullest extent permitted under applicable law, any and all rights, claims and
causes of action it may have against the other arising under or based upon any
federal, state or local statute, law ordinance, rule or regulation (including
any such rights, claims or causes of action arising under or based upon common
law or otherwise) with respect to all such claims. Notwithstanding anything else
contained in this Article IX, neither party shall be entitled to indirect or
consequential damages hereunder.

(b) For avoidance of doubt, Tandy acknowledges and agrees that the foregoing
exclusivity provisions and limitations shall not apply in any respect to its
covenants and undertakings in Section 3.1.

Section 9.7 Limited Right of Set-Off.

(a) The Parties agree and acknowledge that Tandy shall have the right in
accordance with the terms of this Section 9.7 to set-off any Losses claimed by a
Chambers Indemnitee pursuant to this Article IX or any damages or payment
obligations based upon, arising out of, or related to this Agreement against all
or any portion of the Earn-Out Monthly Payments or the Earn-Out Amount which may
be payable pursuant to this Agreement if and only if, and to the extent that (in
terms of dollars) (i) Chambers and Tandy have entered into a binding written
agreement setting forth an agreed upon amount to be paid by Chambers to Tandy
pursuant to Article IX or (ii) a final, non-appealable judgment is entered
against Chambers based on an order of a Court which has jurisdiction with
respect to such matter pursuant to Section 11.8 which requires payment from
Chambers to Tandy pursuant to a claim under Article IX.

 

-26-



--------------------------------------------------------------------------------

(b) Tandy expressly agrees and acknowledges that it shall not be entitled to
withhold from any Earn Out Payment any amount alleged to be due and owing based
thereon, whether set forth in an indemnification notice or otherwise, other than
with respect to Losses described in Section 9.7(a)(i) or (ii). If any portion of
an Earn-Out Payment is withheld on the basis of an unresolved claim under
Article IX or any other provision of this Agreement or any other instrument,
agreement or document executed and delivered in connection herewith or based on
a claim at common law, such withholding shall constitute an Earn-Out Default.

ARTICLE X

TERMINATION AND AMENDMENT

Section 10.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date as follows:

(a) by mutual written consent of Tandy and Chambers;

(b) by either Party if the Closing shall not have occurred on or before July 1,
2009 (unless the failure to so consummate the Closing by such date shall be due
to the action or failure to act of the Party seeking to terminate this
Agreement, which action or failure to act constitutes a breach of this
Agreement);

(c) by Tandy if (i) there has been a material breach on the part of Chambers in
the representations, warranties or covenants of Chambers set forth herein, or
(ii) any failure on the part of Chambers to comply with its obligations
hereunder, such that, in any such case, any of the conditions to the Closing set
forth in Section 7.1 hereof could not be satisfied on or prior to July 1, 2009,
provided Tandy first gives Chambers written notice thereof and such material
breach or failure of performance is not cured within 10 days thereafter; or

(d) by Chambers if (i) there has been a material breach on the part of Tandy in
the representations, warranties or covenants of Tandy set forth herein, or
(ii) any failure on the part of Tandy to comply with its obligations hereunder,
such that, in any such case, any of the conditions to the Closing set forth in
Section 7.2 hereof could not be satisfied on or prior to July 1, 2009, provided
Chambers first gives Tandy written notice thereof and such material breach or
failure of performance is not cured within 10 days thereafter.

Section 10.2 Effect of Termination. In the event of a termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability or obligation on the part of Tandy,
Chambers or their affiliates or respective officers or directors; provided,
however, that any such termination shall not relieve any Party from liability
for any breach of this Agreement existing as of the date of termination.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendment. This Agreement may be amended by the Parties hereto at
any time by an instrument in writing signed by each of the Parties hereto.

 

-27-



--------------------------------------------------------------------------------

Section 11.2 Extension; Waiver. At any time prior to the Closing Date, the
Parties hereto may agree to (a) extend the time for the performance of any of
the obligations or other acts of the other Parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or (c) waive compliance with any of the
agreements or conditions contained here. Any agreement on the part of a Party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such Party.

Section 11.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the date delivered if delivered personally
(including by reputable overnight courier) or on the date received if mailed by
registered or certified mail (return receipt requested) to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

(a) if to Chambers, to:

c/o Phoenix Footwear Group, Inc.

5840 El Camino Real, Suite 106

Carlsbad, California 92008

Attention: James Riedman, Chairman

Email Address: james.riedman@phxg.com

with a copy to:

Woods Oviatt Gilman LLP

700 Crossroads Building

Rochester, New York 14614

Attention: Gordon E. Forth, Esq.

Email Address: gforth@woodsoviatt.com

(b) if to Tandy, to:

Tandy Brands Accessories, Inc.

690 E. Lamar Blvd., Suite 200

Arlington, Texas 76011

Attention: N. Roderick McGeachy, III, President

Email Address: rod_mcgeachy@tandybrands.com

with a copy to:

Winstead PC

1201 Elm, 5400 Renaissance Tower

Dallas, Texas 75270

Attention: Christopher D. Williams, Esq.

Email Address: cwilliams@winstead.com

 

-28-



--------------------------------------------------------------------------------

Section 11.4 Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date first set forth in the beginning of this Agreement. The
Parties have been represented by counsel who have carefully negotiated the
provisions hereof. As a consequence, the Parties do not intend that the
presumptions of any laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
and therefore waive their effects. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

Section 11.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument. Either Party may execute
this Agreement by facsimile signature and the other Party is entitled to rely on
such facsimile signature as evidence that this Agreement has been duly executed
by such Party.

Section 11.6 Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof and thereof, and (b) is not intended to confer upon any person other than
the Parties hereto and thereto any rights or remedies hereunder or thereunder.

Section 11.7 Governing Law. This Agreement has been executed and delivered in
the State of Delaware and shall be governed and construed in accordance with the
laws of the State of Delaware without regard to any applicable conflicts of law
principles.

Section 11.8 Jurisdiction and Venue. Each of the Parties submits to the
jurisdiction of any state or federal court located in the State of Delaware, in
any action or proceeding arising out of or relating to this Agreement (including
any action or proceeding for the enforcement of any arbitration award made in
connection with any arbitration of a dispute hereunder) and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Except as otherwise provided in Section 3.1(e), each Party further
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 11.3
above. Nothing in this Section, however, shall affect the right of any Party to
serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity. All proceedings under this Section 11.8, and all
evidence given or discovered pursuant hereto, shall be maintained in confidence
by all parties and the arbitrators.

 

-29-



--------------------------------------------------------------------------------

Section 11.9 Publicity. Except as otherwise required by law or stock exchange
rules, neither Tandy nor Chambers shall issue or cause the publication of any
press release or other public announcement with respect to the transactions
contemplated by this Agreement without the consent of the other Party, which
consent shall not be unreasonably withheld or delayed.

Section 11.10 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other Parties; except that Chambers may collaterally assign all
of its rights hereunder to Wells Fargo. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns.

[SIGNATURE PAGE FOLLOWS]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tandy and Chambers have caused this Agreement to be signed
by their respective officers thereunto duly authorized as of the date first
written above.

 

TANDY BRANDS ACCESSORIES, INC. By:  

 

Name:   Title:   CHAMBERS BELT COMPANY By:  

 

Name:   Title:  

 

List of Exhibits Exhibit A   -      Assignment and Assumption of Orders
Agreement Exhibit B-1   -      Assignment of Trademarks Exhibit B-2   -     
Assignment of Copyrights Exhibit C   -      Bill of Sale Exhibit D   -     
Manufacturing and Supply Agreement Exhibit E   -      Phoenix Footwear Group,
Inc. Guaranty Exhibit F   -      Earn-Out Monthly Certificate List of Disclosure
Schedules 2.1(a)(i)      Assigned Orders 2.1(a)(ii)      Acquired Equipment
2.1(a)(iv)(A)      Acquired Copyrights 2.1(a)(iv)(B)      Chambers Trademark
2.1(a)(iv)(C)      Absolutely Fresh Trademark 4.5(a)      Product Styles for
Chambers Products 4.5(b)      Product Safety Violations, etc. 4.10      Material
Customers

(Exhibits and schedules have been omitted pursuant to Item 601(b)(2) of
Regulation S-K, but a copy will be furnished supplementally to the Securities
and Exchange Commission upon request)

 

-31-